DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a predetermined range of an electrical length within the main transmission path inclusive of the location of contact in the main transmission path of the first terminals and the second terminals, the impedance of at least a partial range of an electrical length from the location of contact in the main transmission path of one or more of the first terminals and the second terminals of said predetermined range is made smaller than the impedance of the stub portion, and in combination with all other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 11/12/2020. The references cited but not relied upon are pertinent to this application in that they disclose connectors having terminals with convex and/or concave contact points and further that the terminals may have lengths that influence the length of the transmission path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833